Citation Nr: 1543137	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating, and a disability rating in excess of 30 percent from September 10, 2014, for service-connected muscle contraction headaches and lightheadedness, also claimed as traumatic brain injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1985 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a Travel Board hearing in March 2013.  A transcript of the hearing is associated with the evidentiary record.

In February 2014, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his March 2013 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2013).  In March 2014, VA received the Veteran's response that he did not wish to appear at a new hearing, and for the Board to consider his case on the evidence of record.

In June 2014, the Board awarded service connection for right shoulder and bilateral knee disabilities, and higher disability ratings for a cyst of the right great toe and a right wrist disability.  Accordingly, these issues are not before the Board.  The issue of entitlement to a higher evaluation for the Veteran's headaches was remanded by the Board in June 2014 for further development.   

In a January 2015 rating decision, the Appeals Management Center granted entitlement to a disability rating of 30 percent for muscle contraction headaches and lightheadedness, effective September 10, 2014.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the April 2010 statement of the case, the RO adjudicated the following issues: (1) Evaluation of service-connected muscle contraction headaches and lightheadedness; (2) Evaluation of service-connected cyst of skin, right great toe; (3) Evaluation of service-connected right wrist strain; (4) Service connection for right shoulder injury and pain; (5) Service connection for right testicular pain; (6) Service connection for hearing loss; (7) Service connection for left shoulder condition; (8) Service connection for left wrist pain; (9) Service connection for left knee pain; (10) Service connection for right knee pain; and (11) Service connection for atypical chest pain.  In his May 2010 substantive appeal, the Veteran stated he was only appealing the issues of his right shoulder injury (#4), his right toe injury (#2), his headaches (#1), his left and right knee pains (#9 and #10), and his hearing loss (#6).  Accordingly, the Veteran only perfected an appeal as to those specified issues.  See 38 C.F.R. § 20.200 (2015).  

At his March 2013 hearing before the Board, the Veteran provided testimony as to the issues of entitlement to service connection for right testicular pain, hearing loss, left shoulder condition, left wrist pain, and atypical chest pain.  However, in its June 2014 decision, the Board declined to take jurisdiction over those issues noting that an appeal had not been perfected by the Veteran with regard to those issues.  Further, the Board notes that no subsequent supplemental statements of the case have been issued by VA regarding those issues since the April 2010 statement of the case, and there is no evidence that the Veteran appealed the Board's June 2014 decision.

In an August 2014 statement, the Veteran's representative contended that the issue of entitlement of service connection for atypical chest pain was also on appeal before the Board as it was discussed at the Veteran's March 2013 Board hearing.  However, as discussed above, the Board declined to take jurisdiction over that issue in its June 2014 decision because the Veteran had not perfected an appeal.  In light of the recent assertions of the Veteran's representative, the Board finds the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for atypical chest pain, also claimed as cardiovascular signs and symptoms under undiagnosed illness, has been raised by the record.  (See August 2014 statement).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also January 2011 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, finds that a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2014 remand, the Board found that the Veteran had requested in his 2010 substantive appeal and at his hearing before the Board to evaluate his condition under the amended rating criteria for evaluating residuals of TBI, effective October 23, 2008.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Accordingly, the Board directed the AOJ to afford the Veteran a VA examination to determine the severity of impairments due to muscle contraction headaches and lightheadedness prior to October 23, 2008, and the severity of TBI residuals since October 23, 2008.  The examiner was to discuss all clinical findings relevant to rating criteria or any impairment of functioning as to the claim for an increased initial evaluation for headache disability and TBI residuals, for the relevant time periods.

In September 2014, the Veteran was afforded a VA examination.  However, the examiner only completed a Disability Benefits Questionnaire regarding headaches, to include migraine headaches.  The examiner noted the Veteran's report that he was exposed to an improvised explosive device (IED) in 2004, which was not associated with a loss of consciousness or being dazed, but that the Veteran felt his headaches worsened after that incident.  The September 2014 VA examiner provided no further discussion or clinical findings regarding TBI residuals.  In the January 2015 supplemental statement of the case, the AOJ did not discuss whether the Veteran may be entitled to an increased disability rating under the rating criteria for residuals of TBI.

The Board notes that the Veteran's VA treatment records confirm that he has been diagnosed with a TBI.  See August 2009 TBI Evaluation addendum; see also February 2008 Neuropsychology Evaluation note.

Accordingly, on remand the Veteran should be afforded a new VA examination to determine the severity of the Veteran's TBI residuals since October 23, 2008.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding relevant VA treatment records.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his TBI residuals since October 23, 2008, to include headaches and lightheadedness.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's TBI residuals since October 23, 2008.  

The examiner is asked to delineate all of the Veteran's TBI residuals.  The examiner should note that to date, the Veteran's headaches and lightheadedness have been evaluated separately from his cognitive impairment, which has been rated as a manifestation of his service-connected PTSD.  But see August 2009 TBI Evaluation addendum ("Findings are consistent with the diagnoses of Mild TBI and PTSD.")  Further, service connection for tinnitus has been granted as directly due to service, to include a history of exposure to blast overpressures from an improvised explosive device (IED) during service.  See May 2008 rating decision; January 2008 VA audiology examination report.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, adjudicate the claim.  The AOJ should specifically consider the rating criteria for headaches and lightheadedness, and for residuals of TBI from October 23, 2008.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

